Citation Nr: 9929754	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  97-27 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for a right knee disorder as a result of 
VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current right knee disability and treatment at a VA 
facility.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for a right knee disorder as 
a result of VA treatment is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 115 S.Ct. 
552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) (indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that the claim 
is well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally Jones v. West, 12 
Vet. App. 460 (1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran has contended that he sustained 
additional right knee disability, to include increased pain 
and a slight patellar tilt, as a result of surgery performed 
on the right knee at a VA facility in November 1994.  During 
his June 1999 VA Travel Board hearing, he asserted that he 
had constant right knee pain but had been dissuaded from 
having further surgery by his VA doctors.

The Board has reviewed the claims file and observes that, 
prior to November 1994, the veteran received VA treatment for 
right knee pain and swelling, and a February 1994 magnetic 
resonance imaging study (MRI) revealed a medial meniscus 
tear.  On November 15, 1994, the veteran underwent a right 
knee arthroscopy, with a partial medial meniscectomy.  No 
complications were noted at the time of the surgery, and a VA 
outpatient treatment record dated on November 23, 1994 
indicates that the veteran had mild right knee effusion but 
was doing well.  Beginning in May 1995, the veteran again 
sought treatment for right knee arthritic changes and 
persistent soreness.  The report of a November 1997 VA 
orthopedic examination reflects that the examiner opined that 
the veteran "had a good result from surgery with improvement 
in his symptoms" and that there was no additional disability 
resulting from the 1994 surgery.

Overall, there is no competent medical evidence of record of 
a nexus between the veteran's current right knee disability 
and treatment at a VA facility.  The only evidence of record 
supporting a nexus between any such problems and VA treatment 
is the lay opinion of the veteran, as indicated in the 
testimony from his June 1999 VA Travel Board hearing.  
However, the Board would point out that the veteran has not 
been shown to possess the requisite medical expertise needed 
to render a competent opinion regarding medical causation.  
See Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for a right knee disorder as a result of 
VA treatment is well grounded.  Given the absence of 
competent medical evidence to support the veteran's claim, 
this claim must be denied as not well grounded.  Since this 
claim is not well grounded, the VA has no further duty to 
assist the veteran in developing the record to support his 
claim.  See Epps v. Gober, 126 F.3d 1464, 1467-68 (1997). 

In the appealed June 1997 rating decision, the RO denied the 
veteran's claim on its merits.  Subsequently, in a February 
1998 Supplemental Statement of the Case (SSOC), the RO denied 
this claim as not well grounded, but, in a November 1998 
SSOC, the RO again appeared to be denying this claim on its 
merits.  As noted above, the Board has denied this claim as 
not well grounded in the present decision.  Nevertheless, 
regardless of the disposition of the RO, the Board observes 
that the United States Court of Appeals for Veterans Claims 
has held that no prejudice to the veteran results in cases 
where the RO denies a claim for service connection on the 
merits and does not include an analysis of whether the 
veteran's claim is well grounded, and the Board denies the 
same claim as not well grounded.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  While the veteran reported 
during his June 1999 VA Travel Board hearing that he received 
VA medical checkups approximately every six months, he also 
stated that such treatment was not specifically for a right 
knee disorder.  At that hearing, the veteran was also advised 
of the necessity of submitting medical evidence, such as a 
physician's opinion, to well ground his claim for 
compensation under 38 U.S.C.A. § 1151 for a right knee 
disorder.  The veteran declined to do so.  As such, there is 
no further duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify the veteran of the evidence 
required to complete his application.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for a right knee disorder as a result of VA treatment 
is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

